DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee (US7687959, “Lee”) in view of Wu (CN107508445, “Wu”, using machine translation).
Re claim 1, Lee discloses a rotating machine comprising:
a stator 12 (figs 1-2, col 4, lns 23-39) defining a stator body (figs 1-2 & below, col 4, lns 35-37, includes 12 except for 20) and a mounting flange 20 (figs 1-2, col 4, lns 35-37), the stator body defining a cylindrical stator sidewall 14 (figs 1-2, col 4, lns 35-37) distal to the mounting flange 20 (figs 1-2), wherein the stator body, the cylindrical stator sidewall 14, and the mounting flange 20 are monolithically formed with one another (figs 1-2, col 4, lns 28-37);
a rotor 44 (figs 1 & 4-6, col 5, lns 8-22) defining a rotor sidewall 46 (figs 1 & 5, col 5, lns 11-14), at least partially defining an interior cavity (figs 1 & below), the rotor 44 further defining an opening formed through the rotor 44 (figs 1, 5 & below, col 5, lns 31-35) and allowing access to the interior cavity (figs 1 & below), the stator 12 received within the interior cavity (figs 1 & below), the mounting flange 20 extending to the opening (figs 1 & below); and
a bearing 80 (fig 1, col 6, lns 4-12) defining a bearing bore (figs 1 & below), the mounting flange 20 extending into the bearing bore to directly mount the bearing 80 on the mounting flange 20 (figs 1 & below), the bearing 80 engaging a peripheral edge of the opening to mount the rotor 44 on the bearing 80 (figs 1 & below);
wherein the stator body extends within the interior cavity more than half the distance from the mounting flange 20 to the rotor sidewall 46 to orient the cylindrical stator sidewall 14 in proximity to the rotor sidewall 46 (figs 1 & below);
wherein one of a permanent magnet and a conductor 32 is coupled to the cylindrical stator sidewall 14 (figs 1-3, col 4, lns 51-59, conductor 32 on 14).

    PNG
    media_image1.png
    469
    738
    media_image1.png
    Greyscale

Lee discloses claim 1 except for: 
an annular lip extending from the stator body and encircling the mounting flange;
the annular lip monolithically formed with the stator body, the cylindrical stator sidewall and the mounting flange; and
the annular lip abutting the bearing.
Wu discloses an annular lip 12 (figs 2-3, pg 4, lns 49-53 to pg 5, ln 1) extending from the stator body (figs 2-3 & below) and encircling the mounting flange (figs 2-3 & below);
the annular lip 12 monolithically formed with the stator body, the cylindrical stator sidewall and the mounting flange (figs 2-3 & below); and
the annular lip 12 abutting the bearing 3 (figs 2-3 & below, pg 4, lns 49-53 to pg 5, ln 1).

    PNG
    media_image2.png
    647
    591
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator of Lee with an annular lip extending from the stator body and encircling the mounting flange; the annular lip monolithically formed with the stator body, the cylindrical stator sidewall and the mounting flange; and the annular lip abutting the bearing, as disclosed by Wu, in order to support and tightly fixed the bearing, as taught by Wu (pg 4, lns 49-53 to pg 5, ln 1), as well as reduce the number of parts by forming the annular lip with the stator, as opposed to employing a right retaining ring 84, as employed by Lee (fig 1, col 6, lns 4-9). It is pointed out that Wu also teaches the annular lip 12 formed with opening 11 for wires (figs 2-3, pg 5, lns 19-23).
Re claim 4, Lee in view of Wu discloses claim 1 as discussed above and further discloses the stator 12 engages an inner race of the bearing 80 (fig 1, col 6, lns 4-12) and the rotor 44 engages an outer race of the bearing 80 (fig 1, col 6, lns 4-12), and wherein the rotor 44 is configured to rotate relative to the stator 12 (fig 1, col 6, lns 4-12).
Re claim 5, Lee in view of Wu discloses claim 1 as discussed above and further discloses the rotor 44 comprises the other of the permanent magnet 56 and the conductor (figs 1 & 5, col 5, lns 59-65, 44 has magnets 56), the permanent magnet 56 configured to generate a magnetic field (fig 5, col 5, lns 44-47), and the conductor 32 configured to produce a current to interact with the magnetic field (figs 1, 3 & 5, col 4, lns 45-47).
Re claim 17, Lee discloses a method for using a rotating machine comprising: 
providing a static element 12 (figs 1-2, col 4, lns 23-39) and a dynamic element 44 (figs 1 & 4-6, col 5, lns 8-22), the dynamic element 44 comprising a sidewall 46 (figs 1 & 5, col 5, lns 11-14) at least partially defining an interior cavity (figs 1 & above for claim 1), the static element 12 received within the interior cavity (figs 1 & above for claim 1), the static element 12 defining a body (figs 1-2 & above for claim 1, col 4, lns 35-37, includes 12 except for 20) and a mounting flange 20 (figs 1-2, col 4, lns 35-37), the body defining a cylindrical body sidewall 14 (figs 1-2, col 4, lns 35-37) concentric to and distal to the mounting flange 20 (figs 1-2), the mounting flange 20, the body, and the cylindrical body sidewall 14 monolithically formed with one another (figs 1-2, col 4, lns 28-37), the static element 12 extending within the interior cavity more than half the distance between the mounting flange 20 and the sidewall 46 (figs 1 & above for claim 1), the cylindrical body sidewall 14 oriented proximate to the sidewall 46 (figs 1 & above for claim 1);
directly mounting an anti-friction element 80 (fig 1, col 6, lns 4-12) to the mounting flange 20 of the static element 12 (fig 1), the mounting flange 20 extending through a bore of the anti-friction element 80 (figs 1 & above for claim 1);
directly mounting the dynamic element 44 to the anti-friction element 80 (figs 1 & above for claim 1, col 6, lns 4-12), the mounting flange 20 extending through an opening of the dynamic element (figs 1 & above for claim 1);
generating a magnetic field within the interior cavity with a magnetized material 56 (figs 1 & 5, col 5, lns 59-65),
interacting a conductor 32 with the magnetic field to generate a rotational force (figs 1, 3 & 5, col 4, lns 45-47); and
applying the rotational force to the dynamic element 44 to rotate the dynamic element 44 relative to the static element 12 (figs 1, 3 & 5, col 4, lns 45-47).
Lee discloses claim 17 except for:
an annular lip extending from the body and encircling the mounting flange;
the annular lip monolithically formed with the mounting flange, the body and the cylindrical body sidewall; and
the annular lip abutting the anti-friction element.
Wu discloses an annular lip 12 (figs 2-3, pg 4, lns 49-53 to pg 5, ln 1) extending from the body (figs 2-3 & above for claim 1) and encircling the mounting flange (figs 2-3 & above for claim 1);
the annular lip 12 monolithically formed with the mounting flange, the body and the cylindrical stator sidewall (figs 2-3 & above for claim 1); and
the annular lip 12 abutting the anti-friction element 3 (figs 2-3 & above for claim 1, pg 4, lns 49-53 to pg 5, ln 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the static element of Lee with an annular lip extending from the body and encircling the mounting flange; the annular lip monolithically formed with the mounting flange, the body and the cylindrical body sidewall; and the annular lip abutting the anti-friction element, as disclosed by Wu, in order to support and tightly fixed the bearing, as taught by Wu (pg 4, lns 49-53 to pg 5, ln 1), as well as reduce the number of parts by forming the annular lip with the stator, as opposed to employing a right retaining ring 84, as employed by Lee (fig 1, col 6, lns 4-9). It is pointed out that Wu also teaches the annular lip 12 formed with opening 11 for wires (figs 2-3, pg 5, lns 19-23).
Re claim 18, Lee in view of Wu discloses claim 17 as discussed above and further discloses the static 12 element is a stator (figs 1-2, col 4, lns 23-39), the dynamic element 44 is a rotor (figs 1 & 4-6, col 5, lns 8-22), and the anti-friction 80 element is a bearing (fig 1, col 6, lns 4-12).
Re claim 22, Lee discloses claim 1 as discussed above and further discloses a bearing cover 74 (fig 1, col 5, lns 31-35) covering an external end of the bearing 80 that is external to the interior cavity (figs 1 & above for claim 1).

Claims 1, 6, 8, 12, 17 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Prucher (US20090289512, “Prucher”) in view of Wu.
Re claim 1, Prucher discloses a rotating machine comprising:
a stator 30 (figs 2-3, para [0084]) defining a stator body 38 (fig 3, para [0086]) and a mounting flange (figs 3 & below, para [0087]), the stator body 38 defining a cylindrical stator sidewall 40 (fig 3, para [0086]) distal to the mounting flange (figs 3 & below), wherein the stator body 38, the cylindrical stator sidewall 40, and the mounting flange are formed with one another (figs 3 & below);
a rotor 34 (figs 2-3, para [0089]) defining a rotor sidewall 56 (fig 3, para [0089]) at least partially defining an interior cavity (figs 3 & below), the rotor 34 further defining an opening formed through the rotor 34 (figs 3 & below) and allowing access to the interior cavity (figs 3 & below), the stator 30 received within the interior cavity (figs 3 & below), the mounting flange extending to the opening (figs 3 & below); and
a bearing 52 (fig 3, para [0087]) defining a bearing bore (figs 3 & below), the mounting flange extending into the bearing bore to directly mount the bearing 52 on the mounting flange (figs 3 & below), the bearing 52 engaging a peripheral edge of the opening to mount the rotor 34 on the bearing 52 (figs 3 & below, para [0089]);
wherein the stator body 38 extends within the interior cavity more than half the distance from the mounting flange to the rotor sidewall 56 (figs 3 & below) to orient the cylindrical stator sidewall 40 in proximity to the rotor sidewall 56 (figs 3 & below);
wherein one of a permanent magnet and a conductor 32 is coupled to the cylindrical stator sidewall 40 (figs 3-4, para [0084]-[0085] & [0096], conductor 32 on 40).

    PNG
    media_image3.png
    363
    532
    media_image3.png
    Greyscale

Prucher discloses claim 1 except for: 
an annular lip extending from the stator body and encircling the mounting flange;
the stator body, the cylindrical stator sidewall, the annular lip, and the mounting flange are monolithically formed with one another; and
the annular lip abutting the bearing.
Wu discloses an annular lip 12 (figs 2-3, pg 4, lns 49-53 to pg 5, ln 1) extending from the stator body (figs 2-3 & above for claim 1) and encircling the mounting flange (figs 2-3 & below);
the stator body, the cylindrical stator sidewall, the annular lip 12, and the mounting flange are monolithically formed with one another (figs 2-3 & below); and
the annular lip 12 abutting the bearing 3 (figs 2-3 & below, pg 4, lns 49-53 to pg 5, ln 1).

    PNG
    media_image4.png
    647
    591
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator of Prucher with an annular lip extending from the stator body and encircling the mounting flange; the stator body, the cylindrical stator sidewall, the annular lip, and the mounting flange are monolithically formed with one another; and the annular lip abutting the bearing, as disclosed by Wu, in order to support and tightly fixed the bearing, as taught by Wu (pg 4, lns 49-53 to pg 5, ln 1) and in order to reduce the number of parts for the stator, as opposed to forming the stator body, sidewall and mounting flange from different parts, as demonstrated by Wu. Additionally applicant provides no criticality with respect to the stator body, the cylindrical stator sidewall, and the mounting flange are monolithically formed with one another. 
Re claim 6, Prucher in view of Wu disclose claim 1 as discussed above. Prucher further discloses the rotor 34 comprises a rotor plate 58 (fig 3, para [0089]) coupled to the rotor sidewall 56 (fig 3), the rotor plate 58 directly mounted to the bearing 52 (fig 3, para [0089]).
Re claim 8, Prucher in view of Wu disclose claim 6 as discussed above. Prucher the mounting flange defines a central axis A (figs 3 & above for claim 1), and wherein the rotating machine further defines a line of load transmission (figs 3 & below), the line of load transmission extending radially along the rotor plate 58 relative to the central axis A (figs 3 & below, since rotor plate 58 connects the sidewall 56 to the bearing 52).

    PNG
    media_image5.png
    424
    348
    media_image5.png
    Greyscale

Re claim 12, Prucher in view of Wu disclose claim 6 as discussed above. Prucher further discloses a second bearing 52 (figs 3 & below), wherein the stator 30 further comprises a second mounting flange (figs 3 & below) formed therewith, and the rotor 34 further comprises a second rotor plate 60 (fig 3, para [0089]), and wherein the second bearing 52 is directly mounted to the second mounting flange (figs 3 & below), and wherein the second rotor plate 60 is directly mounted to the second bearing 52 (fig 3, para [0092]).

    PNG
    media_image6.png
    322
    420
    media_image6.png
    Greyscale

Prucher discloses claim 12 except for the second mounting flange formed monolithically with the stator.
Wu discloses the second mounting flange is formed monolithically with the stator (figs 2-3 & above for claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second mounting flange of Prucher in view of Wu to be formed monolithically with the stator, as disclosed by Wu, in order to reduce the number of parts for the stator, as opposed to forming the stator body, sidewall and mounting flange from different parts, as demonstrated by Wu. 
Re claim 17, Prucher discloses a method for using a rotating machine comprising: 
providing a static element 30 (figs 2-3, para [0084]) and a dynamic element 34 (figs 2-3, para [0089]), the dynamic element 34 comprising a sidewall 56 (fig 3, para [0089]) at least partially defining an interior cavity (figs 3 & above for claim 1), the static element 30 received within the interior cavity (figs 3 & above for claim 1), the static element 30 defining a body 38 (fig 3, para [0086]) and a mounting flange (figs 3 & above for claim 1, para [0087]), the body 38 defining a cylindrical body sidewall 40 (fig 3, para [0086]) concentric to and distal to the mounting flange (figs 3 & above for claim 1), the mounting flange, the body 38, and the cylindrical body sidewall 40 formed with one another (figs 3 & above for claim 1), the static element 30 extending within the interior cavity more than half the distance between the mounting flange and the sidewall 40 (figs 3 & above for claim 1), the cylindrical body sidewall 40 oriented proximate to the sidewall 56 (figs 3 & above for claim 1);
directly mounting an anti-friction element 52 (fig 3, para [0087])  to the mounting flange of the static element 52 (figs 3 & above for claim 1), the mounting flange extending through a bore of the anti-friction element 52 (figs 3 & above for claim 1);
directly mounting the dynamic element 34 to the anti-friction element 52 (figs 3 & above for claim 1, para [0089]), the mounting flange 3 extending through an opening of the dynamic element 34 (figs 3 & above for claim 1);
generating a magnetic field within the interior cavity with a magnetized material 36 (figs 2-3, para [0083]-[0084]),
interacting a conductor 32 with the magnetic field to generate a rotational force (figs 2-4, para [0083]-[0085]); and
applying the rotational force to the dynamic element 34 to rotate the dynamic element 34 relative to the static element 30 (para [0083]).
Prucher discloses claim 17 except for:
an annular lip extending from the body and encircling the mounting flange;
the mounting flange, the body, the annular lip and the cylindrical body sidewall are monolithically formed with one another; and
the annular lip abutting the anti-friction element.
Wu discloses an annular lip 12 (figs 2-3, pg 4, lns 49-53 to pg 5, ln 1) extending from the body (figs 2-3 & above for claim 1) and encircling the mounting flange (figs 2-3 & above for claim 1);
the mounting flange, the body, the annular lip 12 and the cylindrical body sidewall are monolithically formed with one another; (figs 2-3 & above for claim 1); and
the annular lip 12 abutting the anti-friction element 3 (figs 2-3 & above for claim 1, pg 4, lns 49-53 to pg 5, ln 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the static element of Lee with an annular lip extending from the body and encircling the mounting flange; the mounting flange, the body, the annular lip and the cylindrical body sidewall are monolithically formed with one another; and the annular lip abutting the anti-friction element, as disclosed by Wu, in order to support and tightly fixed the bearing, as taught by Wu (pg 4, lns 49-53 to pg 5, ln 1), as well as reduce the number of parts for the stator, as opposed to forming the stator body, sidewall and mounting flange from different parts, as demonstrated by Wu. Additionally applicant provides no criticality with respect to the stator body, the cylindrical stator sidewall, and the mounting flange are monolithically formed with one another. 
Re claim 28, Prucher in view of Wu disclose claim 1 as discussed above. Prucher further discloses a stator bore extends fully through each of the stator body 38 and the mounting flange (figs 2-3, above for claim 1 & below).

    PNG
    media_image7.png
    401
    564
    media_image7.png
    Greyscale

Re claim 29, Prucher in view of Wu disclose claim 28 as discussed above. Prucher further discloses the mounting flange is a top mounting flange (figs 3 & above for claim 1; top in the axial direction); the stator 30 further comprises a bottom mounting flange (figs 3 & above for claim 12, same as 2nd mounting flange; bottom in the axial direction), the stator body 38 disposed between the top mounting flange and the bottom mounting flange (figs 3 & above for claim 12); and the stator bore further extends fully through the bottom mounting flange (figs 3 & above for claim 28).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Prucher in view of Wu and in further view of Langford et al. (US20100164313, “Langford”).
Re claim 2, Prucher in view of Wu discloses claim 1 as discussed above. Prucher is silent with respect to the bearing is a deep groove ball bearing.
Langford discloses deep groove ball bearings are low cost (para [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a deep groove ball bearing for the bearing of Prucher in view of Wu, as disclosed by Langford, in order to reduce costs, as taught by Langford (para [0002]).
.
Claims 3, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prucher in view of Wu and in further view of Frohlich (DE102014218182, “Frohlich”, using machine translation)
Re claim 3, Prucher in view of Wu discloses claim 1 as discussed above. Prucher is silent with respect to the rotor is configured to apply an axial force to the bearing in a pre-load condition.
Frohlich discloses the bearing plate 10 is configured to apply an axial force to the bearing 5 in the pre-loaded condition (fig 6, pg 2, 3rd para).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor of Prucher in view of Wu to be configured to apply an axial force to the bearing in a pre-load condition, as disclosed by Frohlich for a bearing plate, in order to compensate for changes in length caused by heating, as taught by Frohlich (pg 3, last ln to pg 4 lns 1-7). 
Re claim 14, Prucher discloses a method for pre-loading a rotating machine comprising: 
providing a stator 30 (figs 2-3, para [0084]) and a rotor 34 (figs 2-3, para [0089]) of the rotating machine (figs 2-3), the rotor 34 comprising a rotor sidewall 56 (fig 3, para [0089]) at least partially defining an interior cavity (figs 3 & above for claim 1), the stator 30 comprising a stator body 38 (fig 3, para [0086]) and a mounting flange (figs 3 & above for claim 1, para [0087]), the stator body 38 defining a cylindrical stator sidewall 40 (fig 3, para [0086]) distal to the mounting flange (figs 3 & above for claim 1), wherein the stator body 38, the cylindrical stator sidewall 40, and the mounting flange are formed with one another (figs 3 & above for claim 1), the stator body 38 extending radially outward from the mounting flange more than half the distance between the mounting flange and the rotor sidewall 56 (figs 3 & above for claim 1) to orient the cylindrical stator sidewall 40 proximate to the rotor sidewall 56 (figs 3 & above for claim 1); 
directly mounting a bearing 52 to the mounting flange of the stator 30 (figs 3 & above for claim 1, para [0087]) and directly mounting the rotor 34 to the bearing 52 (fig 3, para [0089]), wherein the bearing 52 comprises an inner race and an outer race (figs 3 & below), the mounting flange engaging the inner race and the rotor 34 engaging the outer race (figs 3 & below).

    PNG
    media_image8.png
    322
    426
    media_image8.png
    Greyscale

Prucher discloses claim 14 except for:
an annular lip extending from the body and encircling the mounting flange;
the annular lip abutting the bearing;
the stator body, the cylindrical stator sidewall, and the mounting flange are monolithically formed with one another;
the rotating machine is configurable in an unloaded condition and a pre-loaded condition;
directly mounting the rotor to the bearing in the unloaded state;
applying an axial force to the bearing in the pre-loaded state to axially displace the inner race relative to the outer race.
Wu discloses an annular lip 12 (figs 2-3, pg 4, lns 49-53 to pg 5, ln 1) extending from the body (figs 2-3 & above for claim 1) and encircling the mounting flange (figs 2-3 & above for claim 1); and
the stator body, the cylindrical stator sidewall, and the mounting flange are monolithically formed with one another (figs 2-3 & above for claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator of Prucher with an annular lip extending from the body and encircling the mounting flange; and the stator body, the cylindrical stator sidewall, and the mounting flange are monolithically formed with one another, as disclosed by Wu, in order to support and tightly fixed the bearing, as taught by Wu (pg 4, lns 49-53 to pg 5, ln 1), as well as reduce the number of parts for the stator, as opposed to forming the stator body, sidewall and mounting flange from different parts, as demonstrated by Wu. Additionally applicant provides no criticality with respect to the stator body, the cylindrical stator sidewall, and the mounting flange are monolithically formed with one another. 
Frohlich discloses the rotating machine (fig 5) is configurable in an unloaded condition and a pre-loaded condition (pg 2, 3rd para & pg 4, lns 4-17);
directly mounting the rotor to the bearing in the unloaded state (pg 2, 3rd para & pg 4, lns 4-17, since bearing plate 10 preloads the bearing); and
applying an axial force to the bearing in the pre-loaded state to axially displace the inner race 8 relative to the outer 9 (fig 6, pg 2, 3rd para).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing of Prucher in view of Wu so the rotating machine is configurable in an unloaded condition and a pre-loaded condition; directly mounting the rotor to the bearing in the unloaded state; and applying an axial force to the bearing in the pre-loaded state to axially displace the inner race relative to the outer, as disclosed by Frohlich for a bearing plate, in order to compensate for changes in length caused by heating, as taught by Frohlich (pg 3, last ln to pg 4 lns 1-7). 
Re claim 15, Prucher in view of Wu and Frohlich disclose claim 14 as discussed above. Prucher further discloses directly mounting the rotor 34 to the bearing 52 comprises mounting a rotor plate 58 (fig 3, para [0089]) of the rotor 34 to the outer race of the bearing 52 (figs 3 & above for claim 14), wherein the rotor sidewall 56 is coupled to the rotor plate 58 distal to the bearing 52 (fig 3).
Prucher discloses claim 15 except for directly mounting the rotor to the bearing in the unloaded state.
Frohlich discloses directly mounting the rotor to the bearing in the unloaded state (pg 2, 3rd para & pg 4, lns 4-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure directly mounting the rotor to the bearing of Prucher in view of Wu and Frohlich with the bearing in the unloaded state, as disclosed by Frohlich for a bearing plate, in order to compensate for changes in length caused by heating, as taught by Frohlich (pg 3, last ln to pg 4 lns 1-7). 
Re claim 20, Prucher in view of Wu discloses claim 17 as discussed above. Prucher is silent with respect to applying an axial force to the anti-friction device and axially displacing an outer race of the anti-friction device relative to an inner race of the anti-friction device
Frohlich discloses applying an axial force to the anti-friction device and axially displacing an outer race 9 of the anti-friction device relative to an inner race 8 of the anti-friction device (fig 6, pg 2, 3rd para & pg 4, lns 4-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing of Prucher in view of Wu by applying an axial force to the anti-friction device and axially displacing an outer race of the anti-friction device relative to an inner race of the anti-friction device, as disclosed by Frohlich for a bearing plate, in order to compensate for changes in length caused by heating, as taught by Frohlich (pg 3, last ln to pg 4 lns 1-7).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Prucher in view of Wu and in further view of Sano (JP2013093985, “Sano”, using machine translation).
Re claim 7, Prucher in view of Lee discloses claim 6 as discussed above. Prucher is silent with respect to a one of the rotor sidewall and the rotor plate defines an alignment bore and an other of the rotor sidewall and the rotor plate comprises an alignment pin, the alignment pin engaging the alignment bore. 
Sano discloses the case 16 (figs 1 & 5, para [0016]) defines an alignment bore 17b (fig 5, para [0049]) and the attachment tab 38b (figs 1-2 & 5, para [0049]) comprises an alignment pin 56a (fig 5, para [0049]), the alignment pin 56a engaging the alignment bore 17b (fig 5, para [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor sidewall and rotor plate of Prucher in view of Wu so that a one of the rotor sidewall and the rotor plate defines an alignment bore and an other of the rotor sidewall and the rotor plate comprises an alignment pin, the alignment pin engaging the alignment bore, as disclosed by Sano for a case and attachment tab, in order to make easier assembly of the rotor by aligning the screw holes of the rotor sidewall and rotor plate before screwing the screw, as demonstrated by Sano (fig 5, para [0012] & [0049]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prucher in view of Wu and in further view of Perkins et al. (US20050104470, “Perkins”) and Frohlich.
Re claim 9, Prucher in view of Wu disclose claim 6 as discussed above. Prucher is silent with respect to the rotor plate is coupled to the rotor sidewall by a fastener, the bearing is configurable in an unloaded condition and a pre-loaded condition, the fastener is in a loosened configuration when the bearing is in the unloaded condition,
and the fastener is in a tightened configuration when the bearing is in the pre-loaded condition.
Perkins discloses the rotor plate 52 is coupled to the rotor sidewall by a fastener (figs 2-4, para [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor plate of Prucher in view of Wu to be coupled by the rotor sidewall by a fastener, as disclosed by Perkins, in order provide a means of attaching the rotor plate to the rotor sidewall, as demonstrate by Perkins.
Frohlich discloses the bearing (figs 5-7, pg 3, last 5 lns, bearing in bearing holder 4) is configurable in an unloaded condition and a pre-loaded condition (pg 2, 3rd para & pg 4, lns 4-17), 
the fastener 14 (figs 5 & 7) is in a loosened configuration when the bearing is in the unloaded condition (pg 2, 3rd para & pg 4, lns 4-17, as 14 is tightened bearing plate 10 moves in the axial direction to provide preload to bearing), and
the fastener 14 is in a tightened configuration when the bearing is in the pre-loaded condition (pg 2, 3rd para & pg 4, lns 4-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor plate of Prucher in view of Wu and Perkins so the bearing is configurable in an unloaded condition and a pre-loaded condition, the fastener is in a loosened configuration when the bearing is in the unloaded condition, and the fastener is in a tightened configuration when the bearing is in the pre-loaded condition, as disclosed by Frohlich for a bearing plate, in order to compensate for changes in length caused by heating, as taught by Frohlich (pg 3, last ln to pg 4 lns 1-7). 
Re claim 10, Prucher in view of Wu, Perkins and Frohlich discloses claim 9 as discussed above. Prucher is silent with respect to in the pre-loaded condition, an outer race of the bearing is axially offset from an inner race of the bearing. 
Frohlich discloses in the pre-loaded condition, an outer race 9 of the bearing is axially offset from an inner race 8 of the bearing (fig 6, pg 2, 3rd para). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing of Prucher in view of Wu, Perkins and Frohlich so in the pre-loaded condition, an outer race of the bearing is axially offset from an inner race of the bearing, as disclosed by Frohlich for a bearing plate, in order to compensate for changes in length caused by heating, as taught by Frohlich (pg 3, last ln to pg 4 lns 1-7). 

Claims 11, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Prucher in view of Wu and in further view of Kottritsch et al. (US6142673, “Kottritsch”).
Re claim 11, Prucher in view of Wu discloses claim 1 as discussed above. Prucher is silent with respect to a conductive element proximate the bearing, the conductive element configured to ground an electrical charge.
Kottritsch discloses a conductive element 5 proximate the bearing 1 (figs 1-2, col 3, lns 20-35), the conductive element 5 configured to ground an electrical charge (col 4, lns 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing of Prucher in view of Wu with a conductive element proximate the bearing, the conductive element configured to ground an electrical charge, as disclosed by Kottritsch, in order to prevent electric current from damaging to the rolling element of the bearing, as taught by Kottritsch (col 4, lns 5-11).
Re claim 21, Prucher in view of Wu and Kottritsch discloses claim 11 as discussed above. Prucher further discloses the bearing 52 defines an inner races (figs 3 & above for claim 14), an outer race (figs 3 & above for claim 14), and an annular gap extending between the inner race and the outer race (figs 3 & above for claim 14).
 Prucher is silent with respect to the conductive element is annular in shape and bridges the annular gap between the inner race and the outer race. 
Kottritsch discloses the conductive element 5 is annular in shape (col 3, lns 22-25) and bridges the annular gap between the inner race 2 and the outer race 3 (figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the conductive element of Prucher in view of Wu and Kottritsch to be annular in shape and bridges the annular gap between the inner race and the outer race, as disclosed by Kottritsch, in order to prevent electric current from damaging to the rolling element of the bearing, as taught by Kottritsch (col 4, lns 5-11).
Re claim 27, Prucher in view of Wu discloses claim 17 as discussed above. Prucher is silent with respect to grounding an electrical charge traversing through the bearing with a conductive element.
Kottritsch discloses grounding an electrical charge traversing through the bearing 1 with a conductive element 5 (figs 1-2, col 3, lns 20-35 & col 4 lns 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing of Prucher in view of Wu to ground an electrical charge traversing through the bearing with a conductive element, as disclosed by Kottritsch, in order to prevent electric current from damaging to the rolling element of the bearing, as taught by Kottritsch (col 4, lns 5-11).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Prucher in view of Wu and Frohlich in further view of Pellegrini et al. (DE10005866, “Pellegrini”, using machine translation).
Re claim 16, Prucher in view of Wu and Frohlich discloses claim 15 as discussed above. Prucher is silent with respect to the bearing in the pre-loaded state comprises fastening the rotor plate of the rotor to the rotor sidewall of the rotor with a fastener. 
Pellegrini discloses fastening the rotor plate 112 (fig 1) of the rotor 110 to the rotor sidewall 111 (fig 1) of the rotor 110 with a fastener (fig 1, pg 3, lns 27-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor plate and rotor sidewall of Prucher in view of Wu and Frohlich to fasten the rotor plate of the rotor to the sidewall of the rotor with a fastener, as disclosed by Pellegrini, in order to precisely fit the rotor plate to the sidewall, as taught by Pellegrini (pg 3, lns 27-37).
Frohlich discloses applying an axial force to the bearing in the pre-loaded state (pg 2, 3rd para & pg 4, lns 4-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing of Prucher in view of Wu, Frohlich and Pellegrini by applying an axial force to the bearing in the pre-loaded state, as disclosed by Frohlich for a bearing plate, in order to compensate for changes in length caused by heating, as taught by Frohlich (pg 3, last ln to pg 4 lns 1-7). It is pointed out Prucher in view of Wu, Frohlich and Pellegrini discloses applying an axial force to the bearing in the pre-loaded state comprises fastening a rotor plate of the rotor to a rotor sidewall of the rotor with a fastener, since Pellegrini discloses the rotor plate fastened to the rotor sidewall with a fastener holding the bearing; and Frohlich discloses the bearing holder applies the pre-loaded state by tightening fastener 14.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Prucher in view of Wu in view of Zimmermann (WO2004038241, “Zimmermann” using machine translation).
Re claim 22, Prucher in view of Lee disclose claim 1 as discussed above. Prucher is silent with respect to a bearing cover covering an external end of the bearing that is external to the interior cavity.
Zimmermann discloses a bearing cover 2 (figs 1a-b) covering an external end of the bearing 5 (fig 1a, axial end of bearing near 2) that is external to the interior cavity (figs 1a & 1c, interior cavity of 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing of Prucher in view of Wu with a bearing cover covering an external end of the bearing that is external to the interior cavity, as disclosed by Zimmermann, in order to protect the bearing from electric current, as taught by Zimmermann (pg 1, 7th para).
Re claim 23, Prucher in view of Wu and Zimmermann discloses claim 22 as discussed above. Prucher is silent with respect to a conductive element oriented between the bearing cover and the external end of the bearing.
Zimmermann discloses a conductive element 3 (fig 1a, pg 2, last three paragraphs to pg 3, 1st paragraph) oriented between the bearing cover 2 and the external end of the bearing 5 (fig 1a).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing cover of Prucher in view of Wu and Zimmermann a conductive element oriented between the bearing cover and the external end of the bearing, as disclosed by Zimmermann, in order to protect the bearing from electric current, as taught by Zimmermann (pg 1, 7th para).
Re claim 24, Prucher in view of Wu and Zimmermann of discloses claim 22 as discussed above. Prucher is silent with respect to the bearing cover defines a planar cover plate covering the external end of the bearing, and an annular cover sidewall extending along a side of the bearing.
Zimmermann discloses the bearing cover 2 defines a planar cover plate (figs 1a & below) covering the external end of the bearing 5, and an annular cover sidewall (figs 1a & below) extending along a side of the bearing 5 (figs 1a & below).

    PNG
    media_image9.png
    245
    475
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing cover Prucher in view of Wu and Zimmermann to define a planar cover plate covering the external end of the bearing, and an annular cover sidewall extending along a side of the bearing, as disclosed by Zimmermann, in order to protect the bearing from electric current, as taught by Zimmermann (pg 1, 7th para).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Prucher in view of Wu and Frohlich and in further view of Zimmermann
Re claim 25, Prucher in view of Wu and Frohlich discloses claim 14 as discussed above. Prucher further discloses a gap is defined between the inner race and the outer race (figs 3 & above for claim 14).
Prucher is silent with respect to the rotating machine further comprises a conductive element, the conductive element bridging the gap between the inner race and the outer race.
Zimmermann discloses a conductive element 3 (fig 1a, pg 2, last three paragraphs to pg 3, 1st paragraph), the conductive element 3 bridging the gap between the inner race and the outer race (fig 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the rotating machine of Prucher in view of Lee and Frohlich with a conductive element, the conductive element bridging the gap between the inner race and the outer race, as disclosed by Zimmermann, in order to protect the bearing from electric current, as taught by Zimmermann (pg 1, 7th para).
Re claim 26, Prucher in view of Wu, Frohlich and Zimmermann discloses claim 25 as discussed above. Prucher is silent with respect to a bearing cover, wherein the conductive element is oriented between the bearing cover and the external end of the bearing.
Zimmermann discloses a bearing cover 2 (figs 1a-b), wherein the conductive element 3 is oriented between the bearing cover 2 and the external end of the bearing 5 (fig 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the conductive element of Prucher in view of Wu, Frohlich and Zimmermann with a bearing cover covering, wherein the conductive element is oriented between the bearing cover and the external end of the bearing, as disclosed by Zimmermann, in order to protect the bearing from electric current, as taught by Zimmermann (pg 1, 7th para).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715. The examiner can normally be reached Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC JOHNSON/Examiner, Art Unit 2834